Opinion of the Court
Paul W. Brosman, Judge:
This accused, Brown, was convicted by a general court-martial convened in Korea of the larceny of a quantity of motor oil, property of the United States, as well as of a wrongful sale of the same oil — violations, respectively, of Articles 121 and 108, Uniform Code of Military Justice, 50 USC §§ 715, 702. The convictions have been approved by the convening authority and affirmed by a board of review in the office of The Judge Advocate General, United States Army. On petition of the accused, further appellate review by this Court was granted to consider two questions:
“1. Whether the evidence is sufficient to support the findings of guilty.
“2. Whether the law officer’s instruction that ‘the evidence shows that it was with the intent to permanently deprive the United Stat'es of the property’ was proper.”
II
Decision of the first question requires an extensive recital of the evidence reflected in the record. The Government introduced four witnesses. The first, Sergeant John W. Owens, testified that at the time of the alleged offense, March 1952, the accused was a member of the 506th Quartermaster Petroleum Supply Company, the duties of which unit involved the receipt, issuance and storage of “POL products,” namely, gasoline, oil, and grease. Oil, this witness said, was ordinarily received in fifty-three gallon drums and in five gallon tins.
The second witness was a Korean national named Chu Won Kyo. He related, insofar as here pertinent, that he was employed by the accused’s organization in March 1952; that he knew most of the American soldiers attached to the company; that he was acquainted with the accused; that accused asked him if he could dispose of a quantity of oil, to which he responded in the affirmative; that thereafter he “talked to Mister junta friend of- his] and went out to find someone to buy oil”; that he did not know whether any oil was sold; and, finally, that he later received 100,000 won from Jun.
The prosecution’s third witness was the “Mister Jun” referred to by Chu. Jun Soo Yon, also a Korean national, testified that he also had been in the employ of accused’s unit in March 1952; *244that he was asked by Chu to obtain a vehicle to transport oil; that a vehicle was acquired from a “Mister Chul,” who found a buyer for oil; that subsequently he saw the vehicle, a United States Army truck belonging to the Korean Army, parked in the area of the company involved, but could not tell whether it was loaded because it was covered with canvas; and that he did not know that any amount of oil was stolen at the time in question. The witness went on to say that “Mr. Chul” gave to him and to Chu Won Kyo 100,000 won each, and later turned over to him an additional 1,820,000 won. The latter sum he paid over to a soldier who came to his door at night. He could not identify this soldier. It should be noted that the witness also stated that on no occasion had he talked with the accused on the subject of oil, and that he gave accused’s name to investigating officers because he had been beaten. He explained that accused’s name had come to his mind in this connection only because Chu Won Kyo had told him accused was suspected, and, presumably, because he felt that it was necessary to satisfy his inquisitors in some manner.
The final Government witness was an agent of the 51st Criminal Investigation Division. His appearance served only to lay a foundation for the introduction in evidence of a statement secured by him from the accused.
The evidentiary picture is completed by the statement of the accused. This was admitted in evidence by the law officer over the objection of defense counsel that there had been no proof of a corpus delicti. In substance, the brief statement comes to this. As he was returning from the noon meal one day about the middle of March 1952, the accused observed a Korean truck, loaded with approximately 150 five-gallon oil cans, leaving the compound. Inquiry of an office clerk revealed that no “issue slip” had been furnished the driver of the truck. Subsequent questioning of Korean laborers present in the compound led him to Jun. Further examination of Jun by the accused demonstrated that the latter was frightened. He pleaded with accused not to report the incident, and asked him to call at his house, that night. Accused went to the house where he was given 1,700,000 won. Finally, accused freely admitted that he understood that it was his duty to report the Korean truck incident to his superiors.
Ill
Patently, there is much to be said concerning the weaknesses of the prosecution’s case. However, it is not necessary that we pass on the question of whether a corpus delicti was established. The evidence here, including accused’s statement, is considerably less substantial than that presented in' United States v. Duffy (No. 1404), 3 USCMA 20, 11 CMR 20, decided July 3, 1953, where a united Court reversed for insufficiency as a matter of law. In this case, there is literally no evidence that oil was ever taken' illegally. Accused observed a truck loaded with oil cans, but there is no showing whatever that these cans in fact contained oil — or, in truth, anything. Furthermore, assuming that there was oil in the containers,' there is no showing that they or it had been the subject of theft. The case before us is clearly distinguishable from United States v. Evans (No. 143), 1 USCMA 207, 2 CMR 113, decided March 10,1952. Numerous other failings might well be adverted to — but such a course. could serve no useful purpose. On the basis of the record as presented to this Court, a conclusion that the accused stole and sold a quantity of oil, as alleged, could only be the product of unadulterated speculation. Manifestly, such a record is insufficient as a matter of law to support a conviction of guilt of these offenses. United States v. O’Neal (No. 25), 1 USCMA 138, 2 CMR 44, decided February 7, 1952; United States v. Peterson (No. 199), 1 USCMA 317, 3 CMR 51, decided April 17, 1952; United States v. Duffy, supra. This is not to say that the accused may not have been guilty of some other offense — a matter on which we express no opinion.
Accordingly, the convictions are reversed and the charges dismissed. In view of this disposition, it is unnecessary that we consider the second question raised.
*245Chief Judge Quinn concurs.